JENKS, J.
The action is for divorce. The plaintiff moved for a. counsel fee to prosecute an appeal taken from an order denying the-motion for an adjournment, “upon which a judgment of dismissal was rendered against” her, and for alimony during the said appeal. The-Special Term made an order that allows a counsel fee, and the defendant appeals.
But the order of which the plaintiff complains but denies her motion,, made at trial term, for an adjournment. Such an order is not appeal-able. Nichols’ New York Practice, p. 3634, and references. It may be that the plaintiff has a grievance; but she has mistaken the practice, and is not entitled to an allowance to enable her to pursue her erroneous course.
The order must be reversed, and the motion must be denied. All. concur.